Case 3:19-cv-04753 Document 1-58 Filed 02/05/19 Page 1 of 3 PageID: 780




                  
              EXHIBIT 
                41 
                  
                  
11/27/2018                       AR-15 Lower
          Case 3:19-cv-04753 Document  1-58Receiver
                                              Filed 3D CAD Model - 3D Page
                                                       02/05/19       CAD Browser
                                                                             2 of 3 PageID: 781
 =3D CAD BROWSER=                3D MODELS   REGISTER   LOGIN                                                                               Search 3D Models
 Vehicles Aircraft Watercraft Architecture People Electronics Furniture Industrial Nature Weapons TOP 500 NEW 500

                                                       AR­15 Lower Receiver 3D CAD Model                          ★★★☆☆
                                                                                                                                                          Account r
   Code:          Type:                   Polygons:             Vertices:          Sub­Objects:              Materials:          Textures: 
                                                                                                                                                                An
   42013         CAD Solid                    ­                     ­                   ­                        ­                   ­
                                                                                                                                                         REGISTE




                        




                        




                        




                        




                        




                               AR­15  Lower  Receiver  3D  CAD  Model  for  AutoCAD,  SolidWorks,  Inventor,  Pro/Engineer,  CATIA,  3ds  Max,  Maya,  Cinema
                               Softimage, Blender and other CAD and 3D modeling software. 
                               Lower Receiver to an AR­15. 
                               This 3D object can be downloaded in .step, .iges, .max, .obj, .3ds, .fbx, .dxf, .lwo, .stl, .wrl, .ma, .dae, .x and .asc file formats.
                               ar15, solid, lower, receiver, nurbs
                               Uploaded by Jesued at 13 December 2010 into Weapons ­ Assault Rifles 3D Models.


                                                                               Similar 3D Models




                                                                                                                                                      
         AR­15 Rifle                      M4A1 Rifle              Remington 870 Shotgun                M16 Colt                   M­16 A2 Rifle                     C


https://www.3dcadbrowser.com/download.aspx?3dmodel=42013                                                                                                         1/2
11/27/2018                              AR-15 Lower
                 Case 3:19-cv-04753 Document  1-58Receiver
                                                     Filed 3D CAD Model - 3D Page
                                                              02/05/19       CAD Browser
                                                                                    3 of 3 PageID: 782




                                                                                                                               
      Winchester 1873         Shotgun (Over and Under)         SKS Rifle           M14 Rifle            Winchester 1873 SRC            St
     Saddleloop Carbine
                                                                                
                                                                                
                     Terms Of Use   Privacy Policy   Support                                   Copyright © 3D CAD Browser, 2001­2018




https://www.3dcadbrowser.com/download.aspx?3dmodel=42013                                                                               2/2
